DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following Office action in response to communications received December 30, 2020. Claims 1, 22, 28-30 and 34-35 have been amended. Claim 32-33 have been canceled. Therefore, claims 1, 13-14, 16-17, 19-20, 22, 24-25, 28-31 and 34-37 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 103 rejections set forth in the previous office action dated September 30, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1, 13-14, 16-17, 19-20, 22, 24-25, 28-31 and 34-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 28-30 are directed to sharing and managing health data while each user's personal information is handled and security improvement. The claims recite storing, for each of at least some of the plurality of users system internal user information identifying the user at the medical institution; and personal information associated with the user, wherein the personal information is mapped to the system internal user information; acquire personal identification information that uniquely identifies a first user of the at least some of the plurality of users; acquire system identification information that identifies the medical institution; generate a hash value for the system identification information that 
The limitations of storing, for each of at least some of the plurality of users system internal user information identifying the user at the medical institution; and personal information associated with the user, wherein the personal information is mapped to the system internal user information; acquire 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “database, processor and data center” to perform all of the storing, for each of at least some of the plurality of users system internal user information identifying the user at the medical institution; and personal information associated with the user, wherein the personal information is mapped to the system internal user information; acquire personal identification information that uniquely identifies a first user of the at least some of the plurality of users; acquire system identification information that identifies the medical institution; generate a hash value for the system identification information that identifies the medical institution; retrieve, drug history data associated with the first user without communicating personal information associated with the first user, the retrieving comprising: generating a first request for i) drug history data associated with the first user and ii) system internal user information identifying the first user at the medical institution, wherein the system internal user information identifying the first user at the medical institution is different from the personal identification information that uniquely identifies the first user and the system identification information that identifies the medical institution, the generating comprising: including, in the first request, the personal identification information that uniquely identifies the first user and the hash value for the system identification information that identifies the medical institution, wherein: a data structure includes the medical information for the plurality of users obtained from a plurality of medical institutions, the plurality of users including the first user and the plurality of medical institutions including the medical institution, and the data structure maps the personal 
Claim 1 has additional limitations (i.e., internal database, processor and data center). Claim 28 has additional limitations (i.e., internal database, processor and data center). Claim 29 has additional limitations (i.e., internal database, processor and data center). Claim 30 has additional limitations (i.e., internal database, processor and data center). Looking to the specification, these components are described at a high level of generality (¶ 0045; the expression "computer" includes a computer in which dedicated hardware is incorporated and a general-purpose personal computer or the like that is capable of executing various functions when various programs are installed). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the 
Dependent claims 13-14, 16-17, 19-20, 22, 24-25, 31 and 34-37 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Process,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1, 13-14, 16-17, 19-20, 22, 24-25, 28-31 and 34-37 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 29 is rejected under 35 U.S.C. 101 because the claims are drawn to a “computer readable medium….”  Independent claim 29, as well as the specification, provides little guidance as to what constitutes the claimed storage medium.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Response to Arguments
Applicant's arguments, filed on December 30, 2020 with respect to 35 USC § 101 arguments in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1, 22, 28-30 and 34-35.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-2001155100-A to Yonetani; The present invention is a community-sharing electronic medical record that realizes one patient / one area / one medical record by sharing and managing medical records at a plurality of medical institutions (clinics, health facilities, pharmacies, etc.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626